United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   May 9, 2006

                                                         Charles R. Fulbruge III
                           No. 05-60296                          Clerk
                         Summary Calendar


RONALD L. COLE, SR.,

                                    Plaintiff-Appellant,

versus

MAUD IRBY; CORRECTIONAL MEDICAL SERVICES;
D. LUNSFORD, also known as unknown LUNSFORD;
THERESA BURTON; AMMED ZEIN,

                                    Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
            for the Southern District of Mississippi
                      USDC No. 3:03-CV-1151
                       --------------------

Before HIGGINBOTHAM, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Ronald L. Cole, Sr., a Mississippi prisoner (# L1717),

appeals the district court’s order granting motions to dismiss by

the defendants-appellees, on the ground that he failed to exhaust

administrative remedies as required by 42 U.S.C. § 1997e(a) with

respect to his 42 U.S.C. § 1983 civil rights action.     In his

complaint, Cole alleged that the defendants had failed to treat

his various medical problems, that they had confiscated his

medicine and medical equipment, and that they allowed black

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 05-60296
                                  -2-

inmates to threaten and control white elderly and disabled

inmates like him.

     Under 42 U.S.C. § 1997e(a), a prisoner may not bring a

civil-rights action until he has exhausted “available”

administrative remedies.    The § 1997e(a) exhaustion requirement

is “mandatory, ‘irrespective of the forms of relief sought and

offered through administrative avenues.’”    Days v. Johnson, 322

F.3d 863, 866 (5th Cir. 2003) (quoting Booth v. Churner, 532 U.S.

731, 739, 741 n.6 (2001)).    Cole only summarily challenges the

district court’s conclusion that he failed to comply with the

Administrative Remedy Program (ARP) operated by the Mississippi

Department of Corrections (MDOC).    The appellees asserted and the

district court determined that Cole had never filed any ARP

grievance with respect to medical treatment.    Cole, however, has

consistently asserted that, on March 15, 2003, he submitted a

grievance letter to the ARP Legal Claims Adjudicator, in which he

alleged that defendant Nurse Lunsford failed to treat him.    He

has also repeatedly asserted that prison officials never

responded to this letter.

     Even if it is assumed arguendo that Cole filed a proper ARP

grievance with respect to Lunsford, he has failed to dispute the

magistrate judge’s determination–-adopted by the district court–-

that he has never asserted that he completed the ARP process.

Although dismissals under § 1997e are “‘made on the pleadings

without proof,’” Days, 322 F.3d at 866 (citation omitted), Cole
                             No. 05-60296
                                  -3-

has not alleged with sufficient specificity that he attempted to

comply with ARP appeal requirements.    Moreover, the March 15,

2003, letter to which Cole has referred appears to raise only a

limited claim against defendant Lunsford, but it does not

specifically refer to the allegations that Cole has made against

other defendants in the instant action.

     We conclude that the district court did not err in

determining that Cole had failed to exhaust administrative

remedies.   Accordingly, we affirm the judgment, but we modify the

judgment to be “without prejudice.”    See Wright v. Hollingsworth,

260 F.3d 357, 359 (5th Cir. 2001).

     AFFIRMED AS MODIFIED.